Exhibit 99.1 SUPERCOM LTD (FORMERLY VUANCE) AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2012 IN U.S. DOLLARS INDEX Page Report of Independent Registered Public Accounting Firm F - 2 Consolidated Balance Sheets F - 3 – F - 4 Consolidated Statements of Operations F - 5 Statements of Changes in Shareholders' equity F - 6 Consolidated Statements of Cash Flows F - 7 – F - 8 Notes to Consolidated Financial Statements F - 9 - F - 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of SuperCom Ltd. (formerly Vuance ltd.) We have audited the accompanying consolidated balance sheets of SuperCom Ltd and subsidiaries (the "Company") as of December31, 2012, and the related consolidated statements of operations, changes in shareholders’ equity and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of SuperCom Ltd. and subsidiaries as of December31, 2012, and the results of their operations, and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Brightman Almagor Zohar & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Tel Aviv, Israel March21, 2013 F - 2 SUPERCOM LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables (net of allowance for doubtful accounts of $1,726 and $ 134 as ofDecember 31, 2012 and 2011, respectively) Deferred tax short term - Other accounts receivable andprepaid expenses (Note 3) Inventories, net (Note 4) Total current assets Severance pay fund Deferred tax long term - Property and equipment, net(Note 6) 93 96 Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 3 SUPERCOM LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share data December 31, LIABILITIES AND SHAREHOLDERS' CURRENT LIABILITIES: Short-term bank credit $ $ Trade payables Employees and payroll accruals Accrued expenses and other liabilities (Note 8) Convertible bonds (Note 11) - Short-term loan and others - Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay Total long-term liabilities SHAREHOLDERS': Share capital: Ordinary shares of NIS 0.0588235 par value - Authorized 52,000,000 shares as of December31, 2012; Issued and outstanding: 36,769,757 and 12,035,272 shares as of December31, 2012 and 2011, respectively Additional paid-in capital Amount of liability extinguished on account of shares Accumulated deficit ) ) Total shareholders' equity (deficiency) ) Total liabilities and shareholders' $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 4 SUPERCOM LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Year ended December 31, Revenues $ $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Other expenses(income) ) ) Total operating expenses Operatingincome (loss) 54 ) Financial income (expenses), net ) Income (loss) before income tax ) Income tax ) ) Net income (loss) from continuing operations ) Loss from discontinued operations - - ) Net income (loss) $ $ $ ) Earnings (loss) per share from continuing operations: Basic $ $ $ ) Diluted $ $ $ ) Loss per share from discontinued operations basic and diluted: - - $ ) Net earnings (loss) per share: Basic $ $ $ ) Diluted $ $ $ ) Weighted average number of ordinary shares used in computing basicearnings (loss) per share Weighted average number of ordinary shares used in computing diluted earnings (loss) per share The accompanying notes are an integral part of the consolidated financial statements. F - 5 SUPERCOM LTD. AND SUBSIDIARIES STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands, except share data Ordinary shares Number of Shares Share capital Additionalpaid-in capital Amount of liability extinguished on account of shares Accumulated deficit Total shareholders' equity $ Balance as of January 1, 2010 89 ) $ ) Issuance of shares in connection with acquisition of Intelli-Site (see Note 1a) - * - - - -* Issuance of shares (Note 12f) 24 - - Exercise of options -
